On Petition for Rehearing.
PER CURIAM.
The petition for a rehearing sets forth nothing that we had not fully considered. The opinion points out that the question whether the receiver of the Walpole Company has funds belonging to the trustee in bankruptcy of the Consumers’ Company is a question not of settlement of accounts between the two companies, but of the right to specific assetsthe proceeds of paper indorsed by Bunker, who never in any sense was the employé of the Consumers’ Company, either before or after Baldwin’s resignation. That Baldwin, before his resignation, used Bunker as his personal assistant, and directed him to perform certain of Baldwin’s duties as treasurer of the Consumers’ Company, did. not make Bunker the agent of the Consumers’ Company or vest him with any authority which held over after Bunker’s resignation.
As a large part of the testimony relating to the claim for damages related also to the question of the general relations between the companies, and thus to the question of an equitable lien, it seems proper in the present case to follow the usual rule and award costs to the prevailing party, even though he does not wholly prevail.
Petition for rehearing denied.